UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-51719 LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 65-1177591 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (281) 840-4000 Securities registered pursuant to Section12(b)of the Act: Title of each class Name of each exchange on which registered Units Representing Limited Liability Company Interests The NASDAQ Global Select Market Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yesx No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filero Non-accelerated filero Smaller reporting companyo Indicate by check-mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant was approximately $2,303,614,114 on June30, 2009, based on $19.57 per unit, the last reported sales price of the units on The NASDAQ Global Select Market on such date. As of January29, 2010, there were 130,566,930 units outstanding. Documents Incorporated By Reference: Certain information called for in Items10, 11, 12, 13 and 14 of PartIII are incorporated by reference from the registrant’s definitive proxy statement for the annual meeting of unitholders to be held on April27, Table of Contents TABLE OF CONTENTS Page Glossary of Terms ii Part I Item 1. Business 1 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6. Selected Financial Data 32 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 64 Item 8. Financial Statements and Supplementary Data 65 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 113 Item 9A. Controls and Procedures 113 Item 9B. Other Information 113 Part III Item 10. Directors, Executive Officers and Corporate Governance 114 Item 11. Executive Compensation 114 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 114 Item 13. Certain Relationships and Related Transactions, and Director Independence 114 Item 14. Principal Accounting Fees and Services 114 Part IV Item 15. Exhibits and Financial Statement Schedules 115 Signatures 116 i Table of Contents GLOSSARY OF TERMS As commonly used in the oil and natural gas industry and as used in this Annual Report on Form10-K, the following terms have the following meanings: Bbl.One stock tank barrel or 42 United States gallons liquid volume. Bcf.One billion cubic feet. Bcfe.One billion cubic feet equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. Btu.One British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 degrees to 59.5 degrees Fahrenheit. Development well.A well drilled within the proved area of a reservoir to the depth of a stratigraphic horizon known to be productive. Dry hole or well.A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production would exceed production expenses and taxes. Field.An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Gross acres or gross wells.The total acres or wells, as the case may be, in which a working interest is owned. MBbls.One thousand barrels of oil or other liquid hydrocarbons. MBbls/d. MBbls per day. Mcf.One thousand cubic feet. Mcfe.One thousand cubic feet equivalent, determined using the ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. MMBbls.One million barrels of oil or other liquid hydrocarbons. MMBoe.One million barrels of oil equivalent, determined using a ratio of one Bbl of oil, condensate or natural gas liquids to six Mcf. MMBtu.One million British thermal units. MMcf.One million cubic feet. MMcf/d. MMcf per day. MMcfe.One million cubic feet equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. MMcfe/d. MMcfe per day. MMMBtu.One billion British thermal units. Net acres or net wells.The sum of the fractional working interests owned in gross acres or gross wells, as the case may be. ii Table of Contents GLOSSARY OF TERMS - Continued NGL.Natural gas liquids, which are the hydrocarbon liquids contained within natural gas. Productive well.A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceeds production expenses and taxes. Proved developed reserves.Reserves that can be expected to be recovered through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well.Additional reserves expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. Proved reserves.Reserves that by analysis of geoscience and engineering data can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain.The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time.In accordance with Securities and Exchange Commission regulations, reserves at December31, 2009, were estimated using the average price during the 12-month period, determined as an unweighted average of the first-day-of-the-month price for each month, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions.In accordance with Securities and Exchange Commission regulations, reserves for all prior years were estimated using year-end prices. Proved undeveloped drilling location.A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. Proved undeveloped reserves or PUDs.Reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion.Reserves on undrilled acreage are limited to those directly offsetting development spacing areas that are reasonably certain of production when drilled, unless evidence using reliable technology exists that establishes reasonable certainty of economic producibility at greater distances.Undrilled locations can be classified as having undeveloped reserves only if a development plan has been adopted indicating that they are scheduled to be drilled within five years, unless the specific circumstances justify a longer time.Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual projects in the same reservoir or an analogous reservoir, or by other evidence using reliable technology establishing reasonable certainty. Recompletion.The completion for production of an existing wellbore in another formation from that which the well has been previously completed. Reservoir.A porous and permeable underground formation containing a natural accumulation of economically productive natural gas and/or oil that is confined by impermeable rock or water barriers and is individual and separate from other reserves. Royalty interest.An interest that entitles the owner of such interest to a share of the mineral production from a property or to a share of the proceeds there from.It does not contain the rights and obligations of operating the property and normally does not bear any of the costs of exploration, development and operation of the property. Standardized measure of discounted future net cash flows.The present value of estimated future net revenues to be generated from the production of proved reserves, determined in accordance with the regulations of the Securities and Exchange Commission, without giving effect to non-property related expenses such as general and administrative expenses, debt service, future income tax expenses or depreciation, depletion and amortization; discounted using an annual discount rate of 10%. iii Table of Contents GLOSSARY OF TERMS - Continued Tcfe.One trillion cubic feet equivalent, determined using the ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. Undeveloped acreage.Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil, natural gas and NGL regardless of whether such acreage contains proved reserves. Unproved reserves.Reserves that are considered less certain to be recovered than proved reserves.Unproved reserves may be further sub-classified to denote progressively increasing uncertainty of recoverability and include probable reserves and possible reserves. Working interest.The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover.Maintenance on a producing well to restore or increase production. iv Table of Contents Part I Item 1.Business This Annual Report on Form10-K contains forward-looking statements based on expectations, estimates and projections as of the date of this filing.These statements by their nature are subject to risks, uncertainties and assumptions and are influenced by various factors.As a consequence, actual results may differ materially from those expressed in the forward-looking statements.For more information see “Forward-Looking Statements” included at the end of this Item1. “Business” and see also Item1A. “Risk Factors.” References When referring to Linn Energy, LLC (“LINN Energy” or the “Company”), the intent is to refer to LINN Energy and its consolidated subsidiaries as a whole or on an individual basis, depending on the context in which the statements are made. A reference to a “Note” herein refers to the accompanying Notes to Consolidated Financial Statements contained in Item8. “Financial Statements and Supplementary Data.” Overview LINN Energy’s mission is to acquire, develop and maximize cash flow from a growing portfolio of long-life oil and natural gas assets.LINN Energy is an independent oil and natural gas company that began operations in March 2003 and completed its initial public offering (“IPO”) in January 2006.The Company’s properties are located in the United States, primarily in the Mid-Continent, California and the Permian Basin. Proved reserves at December31, 2009, were 1,712 Bcfe, of which approximately 36% were oil, 45% were natural gas and 19% were natural gas liquids (“NGL”).Approximately 71% were classified as proved developed, with a total standardized measure of discounted future net cash flows of $1.72 billion.At December31, 2009, the Company operated 4,688, or 68%, of its 6,931 gross productive wells and had an average proved reserve-life index of approximately 22 years, based on the December31, 2009, reserve report and annualized production for the three months ended December31, In January 2010, the Company completed an acquisition of oil and natural gas properties in the Anadarko and Permian Basins for a contract price of $154.5 million.See “Recent Developments” below for additional details.On a pro forma basis, including this acquisition, total proved reserves at December31, 2009, were 1,785 Bcfe, of which approximately 37% were oil, 44% were natural gas and 19% were NGL. Strategy The Company’s primary goal is to provide stability and growth of distributions for the long-term benefit of its unitholders.The following is a summary of the key elements of the Company’s business strategy: · grow through acquisition of long-life, high quality properties; · efficiently operate and develop acquired properties; and · reduce cash flow volatility through commodity price and interest rate hedging. The Company’s business strategy is discussed in more detail below. Grow Through Acquisition of Long-Life, High Quality Properties The Company’s acquisition program targets oil and natural gas properties that are financially accretive and offer stable, long-life, high quality production with relatively predictable decline curves, as well as lower-risk development opportunities.The Company evaluates acquisitions based on decline profile, reserve life, operational efficiency, field cash flow, development costs and rate of return.As part of this strategy, the Company continually 1 Table of Contents Item 1.Business - Continued seeks to optimize its asset portfolio, which may include the divestiture of noncore assets.This allows the Company to redeploy capital into projects to develop lower-risk, long-life and low-decline properties that are better suited to its business strategy. From inception through the date of this report, excluding 15 acquisitions comprising the Appalachian Basin properties sold in July 2008, the Company has completed 13 acquisitions of working and royalty interests in oil and natural gas properties and related gathering and pipeline assets.Total acquired proved reserves were approximately 1.8 Tcfe at the time of acquisition at an acquisition cost of approximately $2.15 per Mcfe.The Company finances acquisitions with a combination of funds from equity and debt offerings, bank borrowings and cash generated from operations.See Note2 for additional details about the Company’s acquisitions and divestitures. Efficiently Operate and Develop Acquired Properties The Company has centralized the operation of its acquired properties into defined operating regions to minimize operating costs and maximize production and capital efficiency.The Company maintains a large inventory of drilling and optimization projects within each region to achieve organic growth from its capital development program.The Company seeks to be the operator of its properties so that it can develop drilling programs and optimization projects that not only replace production, but add value through reserve and production growth and future operational synergies.The development program is focused on lower-risk, repeatable drilling opportunities to maintain and/or grow cash flow.Many of the wells are completed in multiple producing zones with commingled production and long economic lives.In addition, the Company seeks to deliver attractive financial returns by leveraging its experienced workforce and scalable infrastructure.For 2010, the Company estimates its capital expenditures, excluding acquisitions, will be between $150.0 million and $175.0 million.This estimate is under continuous review and is subject to ongoing adjustment.The Company expects to fund these capital expenditures with cash flow from operations. Reduce Cash Flow Volatility Through Commodity Price and Interest Rate Hedging An important part of the Company’s business strategy includes hedging a significant portion of its forecasted production to reduce exposure to fluctuations in the prices of oil, natural gas and NGL and provide long-term cash flow predictability to pay distributions, service debt and manage its business.By removing a significant portion of the price volatility associated with future production, the Company expects to mitigate, but not eliminate, the potential effects of variability in cash flow from operations due to fluctuations in commodity prices. These transactions are primarily in the form of swap contracts, put options and collars that are designed to provide a fixed price (swap contracts), fixed price floor with opportunity for upside (put options) or range of prices between a price floor and a price ceiling (collars) that the Company will receive as compared to floating market prices.The Company has derivative contracts in place for 2010 and 2011 at average prices of $99.68 per Bbl and $82.50 per Bbl for oil and $8.66 per MMBtu and $9.25 per MMBtu for natural gas, respectively.Additionally, the Company has derivative contracts in place covering substantially all of its exposure to the Mid-Continent natural gas basis differential. In addition, the Company enters into derivative contracts in the form of interest rate swaps to minimize the effects of fluctuations in interest rates.Currently, the Company utilizes London Interbank Offered Rate (“LIBOR”) swaps to convert the borrowing rate on indebtedness under its Credit Facility (as defined in Note6) from a floating rate to a fixed rate.At January29, 2010, the Company had LIBOR swaps in place at an average fixed rate of 3.85% through January 2014.For additional details about the Company’s interest rate swap agreements and commodity derivative contracts, see Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Item7A. “Quantitative and Qualitative Disclosures About Market Risk.”See also Note7 and Note8. 2 Table of Contents Item 1.Business - Continued Recent Developments Commodity Derivatives In February 2010, the Company entered into fixed price oil swaps on an additional5,250 Bbls per day at a price of $100.00 per Bbl for the years ending December31, 2012, and December31, 2013, bringing the Company’s total such fixed price oil swaps to swaps on 7,250 Bbls per day.The Company has derivative contracts that extend the swaps for each of the years ending December31, 2014, December31, 2015, and December31, 2016, if the counterparties determine that the strike prices are in-the-money on a designated date in each respective preceding year.The extension for each year is exercisable without respect to the other years.See Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional details. Acquisitions On January29, 2010, the Company completed the acquisition of certain oil and natural gas properties located in the Anadarko Basin in Oklahoma and Kansas and the Permian Basin in Texas and New Mexico, from certain affiliates of Merit Energy Company (“Merit”) for a contract price of $154.5 million.The transaction was financed with borrowings under the Company’s Credit Facility.The acquisition provides a strategic addition to the Company’s asset portfolio in the Permian Basin and Mid-Continent, and includes approximately 12 MMBoe (73 Bcfe) of proved reserves as of the acquisition date, primarily oil. On August31, 2009, and September30, 2009, the Company completed the acquisitions of certain oil and natural gas properties located in the Permian Basin in Texas and New Mexico from Forest Oil Corporation and Forest Oil Permian Corporation (collectively referred to as “Forest”).The Company paid $114.4 million in cash, net of cash received from Forest post-closing, and recorded a receivable from Forest, resulting in total consideration for the acquisitions of approximately $113.7 million.The transactions were financed with borrowings under the Company’s Credit Facility.The acquisitions represent a strategic entry into the Permian Basin for the Company, and include approximately 10 MMBoe (62 Bcfe) of proved reserves, primarily oil. Distributions On January27, 2010, the Company’s Board of Directors declared a cash distribution of $0.63 per unit with respect to the fourth quarter of 2009.The distribution, totaling approximately $82.3 million, was paid on February12, 2010, to unitholders of record as of the close of business on February5, 2010. Operating Regions Inclusive of the properties acquired from Merit in January 2010 (see “Acquisitions” above), the Company’s properties are located in four regions in the United States: · Mid-Continent Deep, which includes the Texas Panhandle Deep Granite Wash formation and deep formations in Oklahoma and Kansas; · Mid-Continent Shallow, which includes the Texas Panhandle Brown Dolomite formation and shallow formations in Oklahoma, Louisiana and Illinois; · California, which includes the Brea Olinda Field of the Los Angeles Basin; and · Permian Basin, which includes areas in West Texas and Southeast New Mexico. Mid-Continent Deep The Mid-Continent Deep region includes properties in the Deep Granite Wash formation in the Texas Panhandle, which produces at depths ranging from 8,900 feet to 16,000 feet, as well as properties in Oklahoma and Kansas, which produce at depths of more than 8,000 feet.Mid-Continent Deep proved reserves represented approximately 47% of total proved reserves at December31, 2009, of which 71% were classified as proved developed reserves. 3 Table of Contents Item 1.Business - Continued This region produced 135 MMcfe/d, or 62%, of the Company’s 2009 average daily production.During 2009, the Company invested approximately $99.3 million to drill in this region.During 2010, the Company anticipates spending approximately 60% of its total capital budget for development activities in the Mid-Continent Deep region. Mid-Continent Shallow The Mid-Continent Shallow region includes properties producing from the Brown Dolomite formation in the Texas Panhandle, which produces at depths of approximately 3,200 feet and properties in Oklahoma, Louisiana and Illinois, which produce at depths of less than 8,000 feet.Mid-Continent Shallow proved reserves represented approximately 38% of total proved reserves at December31, 2009, of which 66% were classified as proved developed reserves.This region produced 67 MMcfe/d, or 31%, of the Company’s 2009 average daily production.During 2009, the Company invested approximately $21.0 million to drill in this region.During 2010, the Company anticipates spending approximately 20% of its total capital budget for development activities in the Mid-Continent Shallow region. To more efficiently transport its natural gas in the Mid-Continent Deep and Mid-Continent Shallow regions to market, the Company owns and operates a network of natural gas gathering systems comprised of approximately 900 miles of pipeline and associated compression and metering facilities that connect to numerous sales outlets in the Texas Panhandle. California The California region consists of the Brea Olinda Field of the Los Angeles Basin.The Brea Olinda Field was discovered in 1880 and produces from the shallow Pliocene formation to the deeper Miocene formation at depths of 1,000 feet to 7,500 feet.California proved reserves represented approximately 11% of total proved reserves at December31, 2009, of which 94% were classified as proved developed reserves.This region produced 14 MMcfe/d, or 6%, of the Company’s 2009 average daily production. Permian Basin The Permian Basin is one of the largest and most prolific oil and natural gas basins in the United States.The Company’s properties are located in West Texas and Southeast New Mexico and produce at depths ranging from 2,000 feet to 9,000 feet.Permian Basin proved reserves represented approximately 4% of total proved reserves at December31, 2009, of which 53% were classified as proved developed reserves.The properties that comprise this region as of December 31, 2009, were acquired in the third quarter of 2009 (see “Acquisitions” above).This region produced 2 MMcfe/d, or 1%, of the Company’s 2009 average daily production.During 2009, the Company invested approximately $0.1 million to drill in this region.During 2010, the Company anticipates spending approximately 20% of its total capital budget for development activities in the Permian Basin region. 4 Table of Contents Item 1.Business - Continued Drilling and Acreage The following sets forth the wells drilled in the Mid-Continent Deep, Mid-Continent Shallow, California and Permian Basin operating regions during the periods indicated (“gross” refers to the total wells in which the Company had a working interest and “net” refers to gross wells multiplied by its working interest): Year Ended December31, 2009 2008 2007 Gross wells: Productive 72 304 136 Dry 1 2 2 73 306 138 Net development wells: Productive 35 189 112 Dry 1 1 2 36 190 114 Net exploratory wells: Productive — — — Dry — The totals above do not include 25, 23 and 25 lateral segments added to existing vertical wellbores in the Mid-Continent Shallow region during the years ended
